     CASE 0:19-cv-01835-ECT-ECW Document 19 Filed 06/02/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Louis Ambrose,                                         File No. 19-cv-1835 (ECT/ECW)

              Plaintiff,

v.                                                    ORDER ACCEPTING REPORT
                                                       AND RECOMMENDATION
State of Minnesota,

           Defendant.
________________________________________________________________________

       United States Magistrate Judge Elizabeth Cowan Wright issued a Report and

Recommendation on May 11, 2020. ECF No. 18. No party has objected to that Report

and Recommendation, and it is therefore reviewed for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all of the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 18] is ACCEPTED;

       2.     Respondent’s Motion to Dismiss Petition for Writ of Habeas Corpus [ECF

No. 8] is GRANTED;

       3.     Petitioner Louis Ambrose’s petition under 28 U.S.C. § 2254 for writ of

habeas corpus [ECF No. 1] is DISMISSED WITH PREJUDICE as untimely.

       4.     No certificate of appealability shall be issued.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 2, 2020                        s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court
